







2018 RESTRICTED UNITS PROVISIONS
As of March 15, 2018, you were granted restricted units (“Restricted Units”)
under the Protective Life Corporation Long-Term Incentive Plan (the “Plan”)
that, subject to the satisfaction of the applicable terms and conditions related
to such Restricted Units, including, but not limited to, the satisfaction of the
applicable service vesting conditions specified below, will entitle you to
receive a cash amount based on the Tangible Book Value of Protective Life
Corporation (the “Company”). You have also received a Restricted Unit Award
Letter (“Award Letter”), which together with these 2018 Restricted Units
Provisions (“Provisions”) and the Plan, constitutes your “Restricted Unit
Award.”
1.    Award.
(a)General Provisions. The number of Restricted Units that you have been awarded
(subject to adjustment as provided in these Provisions and the Plan), and the
Date of Grant of the Restricted Units, are set forth in your Award Letter.
(b)Definitions. Capitalized terms that are used but not defined herein shall
have the meaning ascribed to them in the Plan.
2.    Vesting and Payment of Restricted Units.
(a)General Vesting Rule. Unless vested on an earlier date as provided in these
Provisions or the Plan, 50% of your Restricted Units will vest on December 31,
2020, and the remaining 50% of your Restricted Units will vest on December 31,
2021 (collectively, the “Regular Vesting Schedule”), subject in each case to
your continued employment through such date (except as otherwise provided in
Section 4 below).
(b)Payment of Restricted Units.
(i)    Regular Vesting. Restricted Units that become vested in accordance with
Section 2(a) shall be settled in cash following (but not later than the March 15
immediately following) the date as of which such Restricted Units become vested
based on the PL Tangible Book Value Per Unit determined as of the most recently
reported quarterly balance sheet date last preceding the date of payment.
(ii)    Early Vesting. Any Restricted Units that become vested under Section 4
by reason of your termination of employment prior to the date such Restricted
Units would otherwise have become vested pursuant to Section 2(a) (“Early
Vesting”) shall nonetheless be settled in cash following (but not later than the
March 15 immediately following) the date as of which such Restricted Units would
have become vested (but for such Early Vesting) if you had remained in the
Company's employment through each of the applicable dates specified in Section
2(a), based on the PL Tangible Book Value Per Unit determined as of the most
recently reported quarterly balance sheet date last preceding the date of
payment.
3.Company Change in Control. In the event of a Company Change in Control, all of
your Restricted Units will immediately vest and shall be settled in cash within
45 days following the date on which the Company Change in Control occurs, based
on the Company Change in Control Book Value Per Unit, if available within 10
days before such payment date; or, if the Company Change in Control Book Value
Per Unit is not then available, then 90% of the value of each Restricted Unit
based on the PL Tangible Book Value Per Unit determined as of the most recently
reported quarterly balance sheet preceding such Company Change in Control, shall
be paid within 45 days of the Company Change in Control, followed by an
additional payment within 75 days of such Company Change in Control equal to the
excess, if any, of (i) the Change in Control Book Value Per Unit over (ii) 90%
of the PL Tangible Book Value Per Unit determined as of the most recently
reported quarterly balance sheet preceding such Company Change in Control.
4.Termination of Employment.
(a)Death, Disability or Normal Retirement. If your employment is terminated by
death, Disability or Normal Retirement, your Restricted Units will immediately
vest in full.
(b)Early Retirement. Unless the Committee determines to provide for treatment
that is more favorable to you on such terms and conditions as the Committee may
determine, if your employment with the Company and its Subsidiaries terminates
due to Early Retirement, a pro-rated portion of your Restricted Units will
immediately vest. The portion of your Restricted Units that would otherwise have
become vested based on employment through each of December 31, 2020 and December
31, 2021 will be separately calculated by multiplying (1) the number of unvested
Restricted Units that would become vested at the applicable date by (2) a
fraction, the numerator of which is the number of complete and partial calendar
months between January 1, 2018 and your Early Retirement date, and the
denominator of which is (x) 36, in the case of the portion of the Restricted
Units that would become vested at December 31, 2020, and (y) 48, in the case of
the portion of the Restricted Units that would become vested at December 31,
2021. Any Restricted Units that do not vest upon your Early Retirement pursuant
to the preceding sentence will be forfeited.
(c)Special Termination. If your employment is terminated by reason of (1) the
divestiture of a business segment or a significant portion of the assets of the
Company, or (2) a significant reduction by the Company in its salaried work
force, the determination of whether, to what extent, and on what conditions any
payment shall be made with respect to any unvested portion of your Restricted
Unit Award shall be at the discretion of the Committee. Any portion of your
Restricted Units that the Committee determines is not eligible for payment under
this Section 4(c) shall be forfeited as of the date your employment terminates.
(d)Other Termination. Unless the Committee determines to provide for treatment
that is more favorable to you on such terms and conditions as the Committee may
determine, if your employment is terminated for any reason not set forth in
Sections 4(a), (b) or (c) prior to the applicable vesting dates specified in
Section 2(a), your unvested Restricted Units will be forfeited.
(e)Termination for Cause. Unless the Committee determines to provide for
treatment that is more favorable to you on such terms and conditions as the
Committee may determine, if your employment is terminated for Cause prior to the
date your Restricted Units are paid pursuant to Section 2(b), all of your vested
and unvested Restricted Units will be forfeited.
5.    Federal Income Tax Consequences.
(a)General. The following description of the federal income tax consequences of
the Restricted Units is based on currently applicable provisions of the Code,
and is only a general summary. The summary does not discuss state and local tax
laws, which may differ from the federal tax law, or federal estate, gift and
employment tax laws. You are urged to consult with your own tax advisor
regarding the application of the tax laws to your particular situation.
(b)Grant of Restricted Units. This grant of Restricted Units will not subject
you to federal income tax.
(c)Payment of Restricted Units. You will recognize ordinary income for federal
income tax purposes on the payment date. The amount of income recognized will be
equal to the aggregate amount of cash paid. Notwithstanding the foregoing, if
you have made an effective election under the Company's Deferred Compensation
Plan for Officers (“Deferred Compensation Plan”), the taxation of such deferred
amount will be handled as discussed in Section 5(d).
(d)Deferred Compensation Plan. You may elect to defer payment in respect of your
vested Restricted Units, and the recognition of taxable income with respect to
such payment, by making deferral elections under the Deferred Compensation Plan.
If you make effective deferral elections, you will recognize ordinary income
when the amount derived from the deferred portion of your Restricted Units
payment is paid from the Deferred Compensation Plan, in an amount equal to the
amount of cash paid. You will be provided with more information about this
deferral opportunity and the Deferred Compensation Plan.
(e)ERISA. Neither the Plan nor this Restricted Unit Award is qualified under
Section 401(a) of the Code and neither is subject to any of the provisions of
the Employee Retirement Income Security Act of 1974, as amended.
6.    Tax Withholding. The Company will withhold an amount in cash sufficient to
satisfy any applicable federal, state and/or local tax withholding obligations
attributable to your Restricted Units, whether under this Plan or under the
Deferred Compensation Plan, if you have made deferral elections under that plan
in respect to your Restricted Units.
7.    Non-transferability of Restricted Units. Your Restricted Units may not be
assigned, pledged, or otherwise transferred, except upon your death by the laws
of intestacy or descent and distribution.
8.    Beneficiary Designations. You may name a beneficiary or beneficiaries (who
must be members of your family and who may be named contingently or
successively) with respect to your rights under the Plan and this Restricted
Unit Award (including the right to receive any payment in respect of your
Restricted Units after your death) by submitting a written beneficiary
designation in a form acceptable to the Company. Any such designation will be
effective only when filed with the Company's Chief Financial Officer and
Controller (or such other person as the Company may designate) before your date
of death, and will (unless specifically set forth therein) revoke all prior
designations. If there is no beneficiary designation in effect on the date of
your death, your beneficiary will be your surviving spouse or, if you have no
surviving spouse, your estate.
9.Administration of the Plan. The Committee has full power to administer and
interpret the Plan and these Provisions and to adopt such rules and regulations
consistent with the terms of the Plan as the Committee deems necessary or
advisable in order to carry out the provisions of the Plan. Except as otherwise
provided in the Plan, the Committee’s interpretation and construction of the
Plan and these Provisions and its determination of any conditions applicable to
Awards or the granting of Awards to specific Participants is conclusive and
binding on all Participants.
10.Amendment. By action of the Board or the Committee, the Company may from time
to time amend, terminate or discontinue the Plan and/or these Provisions in
accordance with the terms of the Plan in effect at the time of the amendment,
but no amendment, termination or discontinuance of these Provisions or the Plan
will unfavorably affect any Restricted Unit Award previously granted.
11.Effect on Employment and Other Benefits. Receipt of a Restricted Unit Award
under the Plan does not give any Participant any right to receive awards in the
future or to continue in the employ of the Company and its subsidiaries, and
Restricted Unit Award recipients are subject to discipline and discharge in the
same manner as any other employee. Subject to the terms of the applicable plans,
income recognized as a result of any payment in respect of Restricted Units will
not be included in the formula for calculating benefits under the Company's
Pension Plan, 401(k), and disability plans.
12.Cooperation in Litigation. By accepting a Restricted Unit Award subject to
the Plan, you agree that after your employment terminates (regardless of the
reason), you will cooperate fully with the Company in connection with any
current or future claims, lawsuits, arbitrations, proceedings, examinations,
inquiries or investigations involving the Company that relate to your service
with the Company. This includes being available on reasonable notice for
interviews and other communications with the Company's counsel in connection
with any such matter and appearing at the Company's request (and without a
subpoena) to be deposed or to give testimony.
13.Non-Solicitation of Company Employees. The Company has expended and continues
to expend significant time and expense in recruiting and training its employees
and the loss of employees would cause significant and irreparable harm to the
Company. Accordingly, by accepting a Restricted Unit Award subject to the Plan
and these Provisions, you agree that for one year beginning on the date your
employment terminates (regardless of the reason) (the “Restricted Period”), you
will not (directly or indirectly) hire, solicit for hire, or assist others in
hiring or soliciting for hire, any employee of the Company or its subsidiaries
(“Company Employees”). This provision shall not prohibit you or a future
employer of yours from hiring, soliciting for hire, or assisting others in
hiring or soliciting for hire, any Company Employee who: (1) responds to a
general solicitation or advertisement that is not directed to Company Employees
or (2) is referred to your future employer by a search firm, employment agency,
or similar organization without any assistance, input, or involvement by you.
14.Non-Solicitation of Company Customers, Distributors, or Agents. The Company
has expended and continues to expend significant time and expense in developing
relationships and related goodwill with its customers, distributors, and agents;
and the loss of these relationships (or any associated business) would cause
significant and irreparable harm to the Company. Accordingly, by accepting a
Restricted Unit Award subject to the Plan and these provisions, you agree that,
during the Restricted Period, you will not — whether on your own behalf or on
behalf of or in conjunction with any person or entity — directly or indirectly
solicit or accept any business of the type conducted by the Company as of your
termination date from any person or entity that was either (1) a customer,
distributor, or agent of the Company as of that date or (2) a prospective
customer, distributor, or agent contacted, called upon, or serviced by the
Company during the twelve months before your termination date, or induce,
promote, facilitate, or otherwise contribute to the solicitation of such
customers, distributors, or agents or prospective customers, distributors, or
agents. You further agree that, during the Restricted Period, you will not
communicate for business purposes with any person or entity that was either (1)
a customer, distributor, or agent of the Company as of your termination date or
(2) a prospective customer, distributor, or agent contacted, called upon, or
serviced by the Company during the twelve months before your termination date.
This Section 14 shall not apply if you worked in, or were a resident of, the
state of California when your employment terminated.
15.Confidential Information. The Company has expended and continues to expend
considerable time and resources developing its Confidential Information; and
this information is of great competitive importance and commercial value to the
Company. The improper use or disclosure of the Company’s Confidential
Information would cause significant and irreparable harm to the Company.
Accordingly, by accepting a Restricted Unit Award subject to the Plan and these
provisions, you agree to permanently maintain the confidentiality of the
Company’s “Confidential Information.” Confidential Information includes, but is
not limited to, all information not generally known to the public (in spoken,
printed, electronic, or any other form or medium) relating to the Company’s:
business (including without limitation, business plans and strategies, financial
information, customer or prospective customer information, agent or prospective
agent information, distributor or prospective distributor information, marketing
plans, terms of agreements, etc.), technologies (including without limitation,
computer software, databases, web design, technical drawings, designs,
schematics, algorithms, technical data, research plans, systems, etc.), products
(including without limitation, product design, pricing, and development
information), transactions or potential transactions, services, trade secrets,
know-how, formulas, processes, ideas, inventions (whether or not patentable),
training materials, personnel information, attorney-client communications, and
third-party relationships. The above list is not exhaustive and Confidential
Information includes any other information that should be reasonably understood
as the confidential or proprietary information of the Company. Confidential
Information includes not only information disclosed by the Company to you, but
also information developed or learned by you during the course of your
employment with the Company. Information is not confidential, however, if it is
available in the public domain through no fault of your own.     
16.Recovery of Damages by the Company. You agree that if you were to violate any
of Sections 12, 13, 14, and 15 the amount of damages suffered by the Company
would be difficult to determine. Therefore, you agree that the Company will be
entitled to recover liquidated damages from you equal to the amount of income
that you realize under this Restricted Unit Award (including all legally
required withholdings) (or, if less, the portion thereof determined by the
Committee) if the Committee reasonably determines in good faith that you
violated any of Sections 12, 13, 14, or 15. All determinations under this
Section shall be made by the Committee, acting reasonably and in good faith, and
its determinations shall be final, binding and conclusive on you, the Company,
and any other person or entity affected thereby. This liquidated damages
provision does not relinquish any equitable remedies and other claims for
damages that the Company may have. The Company will be entitled to recover costs
and expenses, including attorneys’ fees, incurred in enforcing or bringing any
action to protect its rights under Sections 12, 13, 14, or 15.
17.Restricted Units Subject to Plan. These Provisions are subject to the Plan as
approved by the Board. The terms and provisions of the Plan as it may be amended
from time to time are hereby incorporated herein by reference. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.
18.Acceptance of Award. If you wish to accept your Restricted Unit Award, you
must execute a 2018 Long-Term Incentive Plan Awards Acceptance Form, in the
manner specified by the Company, which may be in the form of an electronic
signature, no later than _________ __, 2018.
19.Communications with Government Agencies. Nothing in these Provisions,
including, without limitation, Section 12, 15 or 16 hereof, (i) is intended to
or will be used in any way to limit your rights to communicate with a government
agency, as provided for, protected under or warranted by applicable law or (ii)
limits your right to receive an award from the government for information
provided to any government agency. You may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding.
Questions regarding a Restricted Unit Award subject to the Plan and requests for
additional information about these Provisions, the Plan or the Committee should
be directed to Rachel Goodson, Protective Life Corporation, P.O. Box 2606,
Birmingham, Alabama 35202 (telephone (205) 268-5724, e-mail
Rachel.Goodson@Protective.com). The Plan, these Provisions and your Award Letter
contain the formal terms and conditions of your Award, and you should retain
them for future reference. You may obtain a copy of the Plan by written or email
request to Rachel Goodson.


Page 1 of 6
    